Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A comma rather than a period is present after “3.8” in claim 8. Correction is needed.
Claims 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The second polyisobutylene polymer of claims 13 - 14 and polyisobutylene polymer of claim 15 lacks antecedent basis in the claims from which they depend.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.





Claim(s) 1-5, 11, 16 and 21-24 are rejected under 35 U.S.C. 102(a2) as being anticipated by Thompson Scientific (JP 2009096839), cited by applicants.
The reference discloses a “sealing compound” containing a styrene isobutylene block copolymer, monofunctional and bifunctional methacrylate and a photoinitiator present in applicants amounts (abstract). Due to the similarity of applicants and patentees compositions, identical characteristics are assumed inherent (including adhesive properties; note also that the disclosure of sealant is consistent with adhesive properties) as characteristics are due to the nature of the materials to which they apply.

Claims 1-5, 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. (US 20020016417), cited by the examiner.
The reference discloses a composition containing a methacrylic monomer “b” and a block copolymer “a” (paragraph 15 and 16) and polymerization iniTIator “c” (paragraph 17; see the examples for free radical initiators) containing a block “A” and a block “B” (paragraph 15) where in the block “A” may be styrene (paragraph 31) and the block “B” isobutene (paragraph 20). The methacrylic monomer “b” may be phenoxyethylmethacrylate or isobornyl methacrylate or benzyl methacrylate or miristyl methacrylate or various alkyl methacrylates (paragraph 45) or polyfunctional methacrylates (paragraph 46). Note that all examples have amounts of block copolymer as in claim 11. While the reference doesn’t particularly point to the specific combination of the claimed features, to arrive at such by selecting the claimed features from the various disclosures of the reference would have been obvious to practitioner having an ordinary skill in the art prior to the time of filing in the expectation of adequate results absent any showing of surprising or unexpected results.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. (US 20020016417) as evidenced by Mayers (US 20130266762, cited by the examiner.
Note Table 1 of Mayers where the RI of benzyl methacrylate is 1.568 and hence the limitation of claim 6 is met by Yamaguchi. While the reference doesn’t particularly point to the specific combination of the claimed features, to arrive at such by selecting the claimed features from the various disclosures of the reference would have been obvious to practitioner having an ordinary skill in the art prior to the time of filing in the expectation of adequate results absent any showing of surprising or unexpected results.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. (US 20020016417) as evidenced by Parkar (US 20200362157), cited by the examiner.
Note Table 1B where phenoxyethylmethacrylate has an HLB of 5.59 and therefore Yamaguchi meets the limitations of claims 7 and 8. While the reference doesn’t particularly point to the specific combination of the claimed features, to arrive at such by selecting the claimed features from the various disclosures of the reference would have been obvious to practitioner having an ordinary skill in the art prior to the time of filing in the expectation of adequate results absent any showing of surprising or unexpected results.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. (US 20020016417) as evidenced by either Tsuru et al  (US 20080192098), or Klun (20210095056 )both cited by the examiner.
Note Table 1 of Tsuru where the Log P of benzyl methacrylate is 2.98 and note Table 1 of Klun where the Log P of isobornylmethacrylate is 4.77 , phenoxyethyl methacrylate is 3.36 and Yamaguchi therefore meets the limitations of claims 9 and 10. While the reference doesn’t particularly point to the specific combination of the claimed features, to arrive at such by selecting the claimed features from the various disclosures of the reference would have been obvious to practitioner having an ordinary skill in the art prior to the time of filing in the expectation of adequate results absent any showing of surprising or unexpected results.

The specific second polyisobutylene polymer of claim 12 is not taught or suggested by the prior art.
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication should be directed to JEFFREY C MULLIS at telephone number (571)272-1075.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
JCM
7-19-22
/JEFFREY C MULLIS/           Primary Examiner, Art Unit 1765